SCHOONOVER, Chief Judge.
After reviewing the briefs and record on appeal in this case, we find that the appellant, Van Edward Coleman, a/k/a Robert James Coleman, has failed to demonstrate any reversible error. We, accordingly, affirm the judgments and sentences imposed upon him. We remand, however, for correction of a clerical error in the trial court’s written judgment and sentence entered in connection with one of the charges filed against the appellant.
The appellant was charged with and found guilty of second degree grand theft, retaliation against a state witness, witness tampering, and two counts of aggravated battery. The information charging the appellant with retaliation against a witness alleged that he used a weapon or firearm during the commission of the offense. The jury verdict found that only a weapon was used. The judgment entered against the appellant, however, found him guilty of using a firearm.
Although the error in the judgment does not affect the appellant’s sentence, the written judgment must conform to the verdict. See Zigler v. State, 446 So.2d 266 (Fla. 2d DCA 1984).
We, accordingly, remand this cause to the trial court for correction of this error. The judgments and sentences are affirmed in all other respects.
CAMPBELL and THREADGILL, JJ., concur.